FORM N-8F SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 Application for Deregistration of Certain Registered Investment Companies. I.General Identifying Information 1. Reason fund is applying to deregister (check only one; for descriptions, see Instruction 1 above): []Merger []Liquidation [X]Abandonment of Registration (Note: Abandonments of Registration answer only questions 1 through 15, 24 and 25 of this form and complete verification at the end of the form.) []Election of status as a Business Development Company (Note: Business Development Companies answer only questions 1 through 10 of this form and complete verification at the end of the form.) 2.Name of fund: Man-Glenwood Lexington TEI, LLC 3.Securities and Exchange Commission File No.:811-21458 4.Is this an initial Form N-8F or an amendment to a previously filed Form N-8F? [X]Initial Application []Amendment 5.Address of Principal Executive Office (include No. and Street, City, State, Zip Code): 1 Rockefeller Plaza, 16th Floor New York, New York 10020 6.Name, address and telephone number of individual the Commission staff should contact with any questions regarding this form: Michael S. Caccese K&L Gates LLP State Street Financial Center One Lincoln Street Boston, Massachusetts 02111 (617) 261-3133 or Orly Lax, Secretary Man Investments 1 Rockefeller Plaza, 16th Floor New York, New York 10020 (646) 452-9700 7. Name, address and telephone number of individual or entity responsible for maintenance and preservation of fund’s records in accordance with rules 31a-1 and 31a-2 under the Act [17 CFR 270.31a-1, .31a-2]: Man Investments (USA), LLC 1 Rockefeller Plaza, 16th Floor New York, New York 10020 SEI Investments Global Funds Services SEI Private Trust Company One Freedom Valley Drive Oaks, Pennsylvania 19456 NOTE: Once deregistered, a fund is still required to maintain and preserve the records described in rules 31a-1 and 31a-2 for the periods specified in those rules. 8.Classification of fund (check only one): [X]Management company; []Unit investment trust; or []Face-amount certificate company. 9.Subclassification if the fund is a management company (check only one): []Open-end [X]Closed-end State law under which the fund was organized or formed (e.g., Delaware, Massachusetts): Delaware Provide the name and address of each investment adviser of the fund (including sub-advisers) during the last five years, even if the fund’s contracts with those advisers have been terminated: Adviser: Man Investments (USA), LLC (f/k/a Glenwood Capital Investments, L.L.C.) 1 Rockefeller Plaza, 16th Floor New York, New York 10020 Provide the name and address of each principal underwriter of the fund during the last five years, even if the fund’s contracts with those principal underwriters have been terminated: Man Investments, Inc. 1 Rockefeller Plaza, 16th Floor New York, New York 10020 13.If the fund is a unit investment trust (“UIT”) provide: Not Applicable. (a)Depositor’s name(s) and address(es): - 2 - (b)Manager’s name(s) and address(es): Is there a UIT registered under the Act that served as a vehicle for investment in the fund (e.g. an insurance company separate account)? []Yes [X]No If Yes, for each UIT state: Name: File No.: Business Address: 15.(a)Did the fund obtain approval from the board of directors concerning the decisionto engage in a Merger, Liquidation or Abandonment of Registration? [X]Yes [ ]No If Yes, state the date on which the board vote took place: September 10, 2010 If No, explain: (b) Did the fund obtain approval from the shareholders concerning the decision to engage in a Merger, Liquidation or Abandonment of Registration? []Yes [X]No If Yes, state the date on which the shareholder vote took place: If No, explain:Approval from the shareholders is not required under the fund’s limited liability company agreement. II.Distributions to Shareholders 16.Has the fund distributed any assets to its shareholders in connection with the Mergeror Liquidation? []Yes [ ]No (a) If Yes, list the date(s) on which the fund made those distributions: (b) Were the distributions made on the basis of net assets? - 3 - []Yes []No (c) Were the distributions made pro rata based on share ownership? []Yes []No (d) If No to (b) or (c) above, describe the method of distributions to shareholders.For Mergers, provide the exchange ratio(s) used and explain how it was calculated: (e) Liquidations only: Were any distributions to shareholders made in kind? []Yes []No If Yes, indicate the percentage of fund shares owned by affiliates, or any other affiliation of shareholders: 17.Closed-end funds only: Has the fund issued senior securities? []Yes []No If Yes, describe the method of calculating payments to senior security holders and distributions to other shareholders: 18.Has the fund distributed all of its assets to the fund’s shareholders? []Yes []No If No, (a) How many shareholders does the fund have as of the date this form is filed? (b) Describe the relationship of each remaining shareholder to the fund: 19.Are there any shareholders who have not yet received distributions in complete liquidation of their interests? []Yes [ ]No If Yes, describe briefly the plans (if any) for distributing to, or preserving the interests of, those shareholders: III.Assets and Liabilities 20.Does the fund have any assets as of the date this form is filed? (See question 18 above) []Yes [ ]No - 4 - If Yes, (a) Describe the type and amount of each asset retained by the fund as of the date this form is filed: (b)
